Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 5/18/2022. As directed by the amendment, claim 1 has been amended, claim 2 has been canceled, and no claims have been added. Thus, claims 1 and 3-16 are pending in the application.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 3-11, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldfarb et al (2015/0142130).
	Regarding claim 1, Goldfarb discloses a walking assistance robot (Figs. 4A-4C, exoskeleton 100) comprising: at least one joint (Fig. 4A, hip joints 102R/L, knee joints 104R/L); a housing configured to accommodate an element to control the walking assistance robot (Figs. 4B-4C, thigh segments 108L/108R and hip segment 110 form a housing that accommodates control systems 116L/116R. The hip segment 110 houses the communication wires between the control systems 116L and 116R (see [0076]), whereby the thigh segments 108L/108R and hip segment 110 together form a housing that accommodates the control system); a waist fixing member configured to fix the housing to a waist of a wearer’s body (Fig. 4C, upper fastening points 101 form slots for a waist fixing belts, loops, or straps; see [0074]); a support member configured to be fixed to the wearer’s upper leg by a fixing member (Fig. 4C, lower fastening points 101 form slots for thigh fixing straps; see [0074]); and a processor configured to control movement of the walking assistance robot based on a motion state of the at least one joint (Fig. 6, data processor 604; [0010] discloses that the walking assistance robot may provide gravity compensation with the joint is working against gravity and may provide joint-level damping when working with gravity), and to decelerate the motion of the at least one joint when the motion of the at least one joint is in a negative work state ([0010] discloses providing joint-level damping when the joint is working with gravity (i.e. when the joint-level energy gradient is negative)).
	Regarding claim 3, Goldfarb discloses a motion detector including at least one of a sensor configured to sense a motion of the at least one joint and measure information related to the motion of the at least one joint, wherein the sensor includes an accelerometer ([0014] discloses that the motion detector of the joint(s) may be an accelerometer).
	Regarding claim 4, Goldfarb discloses the processor as configured to determine a change in a motion state of the at least one joint based on the sensed or measured motion of the at least one joint ([0064] discloses detecting transitions between walking states (e.g. between swing and stance states) by using sensed motion of the at least one joint such as changes in angular velocity of the leg segments).
	Regarding claim 5, Goldfarb discloses the processor as configured to determine if the at least one joint is in a positive work state or a negative work state based on the sensed or measured motion of the at least one joint ([0010] discloses detecting if the joint is in a positive energy gradient or a negative energy gradient by using the sign of the product of torque and joint angular velocity).
	Regarding claim 6, Goldfarb discloses the processor as configured to calculate movement information related to the sensed or measured motion of the at least one joint ([0010] discloses calculating whether the joint is working with gravity or against gravity, which is a type of movement information).
	Regarding claim 7, Goldfarb discloses the processor as configured to collect motion information related to the motion of the at least one joint associated with at least one point in time, the motion information including an angle of the at least one joint ([0014] discloses determining or sensing joint angles).
	Regarding claim 8, Goldfarb discloses the processor as configured to calculate the power of the at least one joint based on torque of the at least joint ([0010] discloses calculating the product of the joint torque and the joint angular velocity, which is the definition of power (P=τ·ω)).
	Regarding claim 9, Goldfarb discloses the processor as configured to control the movement of the walking assistance robot based on torque of the at least one joint by, accelerating the motion of the at least one joint when the motion of the at least one joint is in a positive work state ([0010] discloses performing gravity compensation (i.e. applying a force that would accelerate the joint to some degree) when the joint-level energy gradient is positive (i.e. when the joint is working against gravity)).
	Regarding claim 10, Goldfarb discloses the processor as configured to accelerate the motion by applying an active component of the torque to the at least one joint, the active component of the torque determined using a torque variation pattern calculated based on previous motion of the at least one joint ([0064] discloses that the applied active torque is based on the phase of gait the user is in; see [0058]-[0059] for the three different states and associated torque variation patterns based on the gait state the user is currently in).
	Regarding claim 11, Goldfarb discloses the processor as configured to determine the torque variation pattern based on a time a walking stage changed from a previous walking state to a current walking state ([0064] discloses determining which torque variation pattern to use based on the timing of the walking state the user is currently in), information regarding a torque variation position ([0014] discloses determining joint angles of the exoskeleton, which is information regarding what torque variation position the user would be currently in), and information regarding maximum joint torque in the current walking state ([0059] and formulas #2-4 provide information that would determine the “maximum joint torque” possible in each walking state).
	Regarding claim 14, Goldfarb discloses at least one of accelerating the motion and decelerating the motion including additionally applying a dynamic compensation torque to the at least one joint ([0010] discloses providing active gravity compensation that would be dynamic).
	Regarding claim 15, Goldfarb discloses the at least one joint including a hip joint and a knee joint (Figs. 4A-4C depicts both hip and knee joint actuators).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb, as applied to claim 10 above, in view of Unluhisarcikli (2013/0226048).
Regarding claim 12, Goldfarb discloses the processor configured to apply active torque to a joint upon acceleration of the motion ([0010] discloses active gravity compensation).
Goldfarb does not disclose a weighting value based on similarity of a walking period between a wearer and the walking assistance robot that is added to the active component of the torque applied to the at least one joint upon acceleration of the motion.
However, Unluhisarcikli teaches a lower extremity exoskeleton that uses a synchronization algorithm to assist the exoskeleton in matching its motions with the motions of the user ([0076]-[0088] discloses a synchronization algorithm that modifies the reference trajectory of the joint to match the cadence of the patient). Unluhisarcikli additionally teaches that variable weighting functions can be used to vary the target trajectories of the joint in both the temporal domain and the spatial domain ([0094]), wherein adjustments in the spatial domain would include adding to any active torque.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldfarb to utilize a synchronization algorithm that includes variable weighting functions to adapt target trajectories of the joint in the temporal and spatial domains as taught by Unluhisarcikli to better match the actions of the device with the actions of the user. 
Regarding claim 13, the modified method of Goldfarb (as modified in the rejection of claim 12 above) has the processor configured decelerate the motion including applying a damping component of the torque to the at least one joint, the damping torque based on an angular velocity of the at least one joint (Goldfarb, [0010], discloses  joint level damping when the joint is moving with gravity) or a weighting value, the weighting value based on similarity of a walking period between a wearer and the walking assistance robot (Unluhisarcikli, [0094] teaches that variable weighting functions can be used to vary the target trajectories of the joint in both the temporal domain and the spatial domain, whereby such trajectory adjustments in the spatial domain would include damping torque. Such a synchronization algorithm would be employed in the modified device of Goldfarb).
Allowable Subject Matter
6.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the processor configured to “calculate the torque of the at least one joint such that the torque selectively includes different combinations of an active component and a damping component based on the motion state” (claim 16, ln. 5-7).
Response to Arguments
7.	Applicant’s arguments filed on 5/18/2022 on Pages 7-9 with respect to claim 1 and regarding the upper fastening ports 101 of Goldfarb not designed to fix the housing to a waist of the wearer have been considered, but are not persuasive. The thigh segments 108L/108R and hip segment 110 form a housing. The hip segment 110 has fastening ports 101 that cooperate with a belt, loop, or strap that attached the hip segment 110 to the waist of the user (Goldfarb, [0074]). Thus, Goldfarb discloses a waist fixing member (i.e. a combination of the belt, loop, or strap with the fastening ports 101 in the hip segment 110) configured to fix the housing to a waist of the wearer.
Conclusion 
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785